DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 5/25/22.  Claims 1, 3-4, 6-7, 9-10, 12, 15 were amended; claims 8 and 16-20 were cancelled.  Claims 1-7 and 9-15 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 5 of Remarks, filed 5/25/22, with respect to the objection to claim 10 have been fully considered and are persuasive.  The objection to claim 10 has been withdrawn. 
4.	Applicant’s arguments, see page 5 of Remarks, filed 5/25/22, with respect to the rejections of claims 4-7, 14, and 19-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 4-7, 14, and 19-20 under 35 U.S.C. 112(b) have been withdrawn. 
5.	Applicant’s arguments, see pages 5-8 of Remarks, filed 5/25/22, with respect to the rejections of claims 1 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Schulze (US Pat. 8,555,679) have been fully considered and are persuasive.  Therefore, the rejections of claims and 1 and 16 under 35 U.S.C. 102(a)(1) have been withdrawn.  However, upon further consideration, new grounds of rejection of independent claim 1 are made under 35 U.S.C. 103 as being unpatentable over Schulze (US Pat. 8,555,679) in view of Knapp (US Pat. 6,367,504).
In pages 6-7 of Remarks filed 5/25/22, Applicant argues that Schulze and Knapp fail to disclose or render obvious a space provided between the upper housing and the lower housing, where (i) the upper housing is connected to the pump and a water supply pipe that is configured to supply water into the upper housing and (ii) a plurality of passage holes defined at the lower housing and facing the space between the upper housing and the lower housing, as now recited in newly amended independent claim 1.
Examiner respectfully disagrees.  Schulze discloses a washing machine comprising a passage switching valve (16) configured to selectively provide fluid communication between the pump and one of the plurality of cartridges [see Fig. 5-6; col. 5, line 51 – col. 6, line 51 – col. 7, line 7], wherein the passage switching valve comprises: 
an upper housing (26) connected to the pump (18) and a water supply pipe (62), the water supply pipe provided at the detergent supply device and configured to supply water into the upper housing [see Fig. 5-6; col. 5, lines 56-65], 
a lower housing (21) connected to the upper housing and providing a space between the upper housing and the lower housing (i.e. space between 26 and 21 occupied by rotor 22) [see Fig. 6; col. 5, lines 56-65], and
a plurality of passage holes (41-46, 57) defined at the lower housing and facing the space (i.e. at seals 47-52, 54) between the upper housing and the lower housing [see Fig. 2, 6; col. 4, line 57 – col. 5, line 24].
	Regarding applicant’s first argument (i), Schulze teaches that the upper housing (26) of the passage switching valve (16) receives rinse water from water supply pipe (62) via nozzle (61), wherein the rinse water flows through intermediate space (63) and gaps (64) and is pumped (via 18) out of the valve (16) via the central nozzle (27) [see Fig. 6-7; col. 5, lines.  Given the broadest reasonable interpretation, Schulze meets the claimed feature defining an upper housing (26) connected to the pump (18) and a water supply pipe (62).  Alternatively, it would have been obvious to one having ordinary skill in the art at the time of filing to reverse the configuration of the rotor (22) such that the central nozzle (27) directly connected to the pump (18) is located on the upper housing (26) instead of the lower housing (21), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  See MPEP 2144.04(VI)(A).  Regarding applicant’s second argument (ii), Schulze teaches a plurality of passage holes (41-46, 57) defined at the lower housing and facing (i.e. at seals 47-52, 54) the space between the upper housing and the lower housing [see Fig. 2, 6; col. 4, line 57 – col. 5, line 24].  On this basis, new grounds of rejection of claims 1 and 9-15 under 35 U.S.C. 103 as being unpatentable over Schulze (US Pat. 8,555,679) in view of Knapp (US Pat. 6,367,504) are made and presented in the following office action as necessitated by amendment.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 8,555,679 to Schulze (hereafter “Schulze”) in view of US Pat. 6,367,504 to Knapp (hereafter “Knapp”).
	Regarding claim 1,
	Schulze discloses a washing machine comprising: 
a tub (1) configured to receive water; 
a drum (2) rotatably disposed inside the tub and configured to accommodate laundry therein [Fig. 5; col. 3, line 66 – col. 4, line 3]; and 
a detergent supply device configured to supply detergent to the tub, 
wherein the detergent supply device comprises: 
a plurality of cartridges (4-7) that are configured to contain detergent, 
a pump (18) configured to extract the detergent from the plurality of cartridges [Fig. 5; col. 4, lines 4-18], and 
a passage switching valve (16) configured to selectively provide fluid communication between the pump and one of the plurality of cartridges [see Fig. 5-6; col. 5, line 51 – col. 6, line 51 – col. 7, line 7], 
wherein the passage switching valve comprises: 
an upper housing (26) connected to the pump (18) and a water supply pipe (62), the water supply pipe provided at the detergent supply device and configured to supply water into the upper housing [see Fig. 5-6; col. 5, lines 56-65], 
a lower housing (21) connected to the upper housing and providing a space between the upper housing and the lower housing (i.e. space between 26 and 21 occupied by rotor 22) [see Fig. 6; col. 5, lines 56-65], and
a plurality of passage holes (41-46, 57) defined at the lower housing and facing the space (i.e. at seals 47-52, 54) between the upper housing and the lower housing [see Fig. 2, 6; col. 4, line 57 – col. 5, line 24].
	Schulze teaches that the upper housing (26) of the passage switching valve (16) receives rinse water from water supply pipe (62) via nozzle (61), wherein the rinse water flows through intermediate space (63) and gaps (64) and is pumped (via 18) out of the valve (16) via the central nozzle (27) [see Fig. 6-7; col. 5, lines.  Given the broadest reasonable interpretation, Schulze meets the claimed feature defining an upper housing (26) connected to the pump (18) and a water supply pipe (62).  Alternatively, it would have been obvious to one having ordinary skill in the art at the time of filing to reverse the configuration of the rotor (22) such that the central nozzle (27) directly connected to the pump (18) is located on the upper housing (26) instead of the lower housing (21), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  See MPEP 2144.04(VI)(A).  
Schulze does not expressly disclose a spring valve disposed in the space between the upper housing and the lower housing and configured to open or close at least one of the plurality of passage holes as claimed.  However it is old and well known in the art for such a passage switching valve to comprise one or more spring valves configured to open or close at least one of a plurality of passage holes; for example, Knapp similarly discloses a passage switching device comprising: an upper housing (at 30) located at an upper side of the passage switching valve, a lower housing (11) coupled to a lower side of the upper housing, the lower housing defining a plurality of passage holes (at 12, 17) that are configured to pass fluid therethrough [see Fig. 1; col. 2, line 66 – col. 3, line 7], and a spring valve (28+29) disposed in the space between the upper housing and the lower housing configured to open or close at least one of the plurality of passage holes [see Fig. 1-2; col. 3, lines 25-44].  Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify the passage switching device of Schulze such that the opening (56) of the rotor (22) further comprises a spring valve, as taught by the configuration of Knapp, in order to predictably open or close at least one of the plurality of passage holes [Knapp: col. 3, line 39 – col. 4, line 8].  
Regarding claim 9,
Schulze in view of Knapp discloses the washing machine of claim 1, wherein Knapp teaches that the spring valve (28+29) comprises: a cover unit (14, 28) configured to open or close at least one of the plurality of passage holes, and a spring (15, 29) configured to provide an elastic force to the cover unit [see Fig. 1; col. 3, line 39 – col. 4, line 8].  Knapp does not explicitly teach a spring shaft that supports the spring, however such a feature is commonly known to those skilled in the art at the time of filing.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to further include a spring shaft that supports each spring since the examiner takes Official Notice of spring shafts for their use in the art and the selection of such to support the spring(s) would be within the level of ordinary skill in the art.  Such a spring shaft as recited in the instant claim was commonly known to those skilled in the art at the time of filing.  The difference between Knapp and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious.  Concrete Unlimited Inc. v. Cementcraft Inc.  227 USPQ 784 (Fed. Cir. 1985); In re Kuhle 188 USPQ 7 (CCPA 1975).  
Regarding claim 10,
Schulze in view of Knapp discloses the washing machine of claim 1, wherein the passage switching valve further comprises a disc (Schulze: 22, Knapp: 23) rotatably provided between the upper housing and the lower housing of the passage switching valve [Schulze: see Fig. 6; Knapp: see Fig. 1], wherein spring valve (Knapp: 28+29) is installed to the disc, and wherein the spring valve is configured, based on a rotation of the disc, to open or close the plurality of passage holes [Knapp: see Fig. 1; col. 3, line 39 – col. 4, line 8].
Regarding claim 11,
Schulze in view of Knapp discloses the washing machine of claim 10, wherein Schulze teaches that the passage switching valve further comprises: 
a passage switching motor (20) configured to rotate the disc (22), and 
a shaft (23) configured to transfer a rotary power generated by the passage switching motor to the disc [see Fig. 5-6; col. 4, lines 50-56].  
Regarding claim 12,
Schulze in view of Knapp discloses the washing machine of claim 11, wherein Schulze further teaches a controller (i.e. “control device”) that is configured to control the passage switching motor (20) [col. 4, lines 25-31].  
Regarding claim 13,
Schulze in view of Knapp discloses the washing machine of claim 12, wherein Schulze further teaches that the passage switching valve further comprises a micro switch that is configured to detect a rotary position of the disc, and wherein the controller (i.e. “control device”) is configured, according to the detected rotary position of the disc, to control the rotation of the passage switching motor [col. 4, lines 22-31].  
Regarding claim 14,
Schulze in view of Knapp discloses the washing machine of claim 10, wherein Knapp teaches that the disc (23) defines a disc hole (at 27) into which one end of the spring valve is inserted [see Fig. 1; col. 3, lines 31-44].  
Regarding claim 15,
Schulze in view of Knapp discloses the washing machine of claim 1, wherein Schulze teaches that the lower housing further comprises a plurality of passage outlet openings (35-40) respectively connected to each of the plurality of cartridges, and wherein the plurality of passage outlet openings are fluidly connected to the plurality of passage holes (41-46, 57), respectively [see Fig. 6, 8; col. 4, lines 57 – col. 5, line 24].

8.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US Pat. 8,555,679) in view of Knapp (US Pat. 6,367,504) as applied to claim 1, and further in view of US 2017/0191206 to Jung et al. (hereafter “Jung”).
Regarding claim 2,
Schulze in view of Knapp discloses the washing machine of claim 1, but Schulze does not expressly disclose that the suction pump (18) comprises a piston configured to reciprocate within a cylinder.  However it is old and well known in the art to utilize such a piston-type pump for dispensing detergent; for example, Jung similarly discloses a detergent supply device of a washing machine comprising a pump (280) configured to extract detergent, wherein the pump comprises a cylinder (310) and a piston (320) configured to reciprocate within the cylinder [see Fig. 6; ¶0054].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the pump of Schulze with a pump comprising a piston configured to reciprocate within a cylinder, as taught by Jung, in order to predictably provide suction for extracting detergent from the plurality of cartridges [Jung: Fig. 6; ¶0054].
Regarding claim 3,
Schulze in view of Knapp and Jung discloses the washing machine of claim 2, wherein Schulze teaches that the passage switching valve (16) comprises an upper housing that is connected to the pump (18) and that is configured to receive a fluid pressure from the pump (via 17) [see Fig. 5; col. 4, lines 13-18].  Therefore, in said modified device of Schulze in view of Jung, the upper housing is connected to the cylinder (Jung: 310) of the pump (Jung: 280) [Jung: Fig. 6; ¶0054].  

9.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US Pat. 8,555,679) in view of Knapp (US Pat. 6,367,504) as applied to claim 1 above, and further in view of WO 2014/180021 to Wang et al. (hereafter “Wang” – Machine Translation previously provided for citation).
Regarding claim 4,
Schulze in view of Knapp discloses the washing machine of claim 1, wherein Schulze teaches that the detergent supply device further comprises: 
a water supply passage (62) configured to receive water from an external water source (i.e. “fresh water supply”) [Fig. 5; col. 5, lines 43-50]; and 
an outlet passage (at 17) that is configured to pass therethrough detergent contained in at least one of the plurality of cartridges [Fig. 5; col. 4, lines 13-18].
	Schulze teaches that the water supply line (62) is configured to receive water from an external water source (i.e. “fresh water supply”), but does not expressly disclose a water supply valve as claimed.  However it is old and well known in the art to utilize such a water supply valve configured to receive water from an external water source; for example, Wang similarly discloses a detergent supply device of a washing machine comprising: a pump (30) configured to extract detergent from a plurality of cartridges (11-13); a passage switching valve (20) configured to selectively provide fluid communication between the pump and one of the plurality of cartridges; a water supply valve (40) configured to receive water from an external water source; and an outlet passage (at 21) that is configured to pass therethrough detergent contained in the cartridge [see Fig. 1; page 6].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Schulze to further include a water supply valve at the water supply passage, as taught by Wang and as commonly known, in order to predictably receive and selectively supply water from an external water source [Wang: see Fig. 1; page 6].
Regarding claim 5,
Schulze in view of Knapp and Wang discloses the washing machine of claim 4, wherein the passage switching valve (Schulze: 16) is connected to the water supply valve (40 of Wang located at 62 of Schulze) and configured to guide water supplied from the water supply valve to the outlet passage (Schulze: at 17) [Schulze: see Fig. 5; col. 4, lines 13-18; col. 5, lines 43-50].  
Regarding claim 6,
Schulze in view of Knapp and Wang discloses the washing machine of claim 5, wherein the upper housing (Schulze: 26) is configured to receive the water (Schulze: via 61) supplied from the water supply valve (40 of Wang located at 62 of Schulze) [Schulze: Fig. 5-6; col. 5, lines 43-65].  
Regarding claim 7,
Schulze in view of Knapp and Wang discloses the washing machine of claim 6, wherein the water supply pipe (Schulze: 62) connects the upper housing (Schulze: 26) of the passage switching valve and the water supply valve (40 of Wang located at 62 of Schulze) [Schulze: see Fig. 5; col. 5, lines 43-65].  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711